          Case 3:21-cv-00835-VAB Document 1 Filed 06/18/21 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


KARLEN, CARLA R.                                                    JURY TRIAL DEMANDED
     Plaintiﬀ

v.

UBER TECHNOLOGIES, INC.,
JAVIER, JOHN DOE 1-3
      Defendants


                                          COMPLAINT

I.     JURISDICTION

1.     The District Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

Section 1332 because there is complete diversity of citizenship between the parties and the

amount in controversy exceeds $75,000. The Court has supplemental jurisdiction over related

state law claims pursuant to 28 U.S.C. Section 1367.

2.     The Court has personal jurisdiction over the Defendants because they transact

business the state of Connecticut and have purposely availed themselves of the benefits doing

business in the State of Connecticut.


II.    PARTIES

3.     Plaintiﬀ, Carla Karlen, is a resident of, and domiciled in, the State of Connecticut.

4.     Defendant, Uber Technologies, Inc., (hereafter referred to as “Uber”) is a corporation

formed under the laws of the State of Delaware, with its principal place of business located at

1455 Market Street, 4th Floor, San Francisco, California 94107.

5.     Defendant, Javier, last name unknown, upon information and belief is domiciled in and a

resident of the State of Pennsylvania.

6.     Defendants, John Does 1-3, are agents, services, or contractors, whose names and

identities are unknown to Plaintiﬀ at this time, who

III.   STATEMENT OF FACTS
          Case 3:21-cv-00835-VAB Document 1 Filed 06/18/21 Page 2 of 8




7.     Plaintiﬀ is a resident of Westport, Connecticut.

8.     Defendant operates a transportation company that provides private car service to its

customers.

9.     Defendant publishes a ride service application accessed by computer or cell phone that

allows riders to arrange vehicle transportation in its operating areas.

10.    As part of its business, Defendant engages drivers to provide vehicle transportation to

its customers.

11.    Defendant charges riders fees for vehicle transportation arranged through its app.

12.    On or about June 19, 2019, at approximately 2:00 p.m. Plaintiﬀ was a passenger in a

motor vehicle being operated by Javier, last name unknown, who was an agent, servant and/or

employee of the Defendant Uber

13.    A third party arranged for Plaintiﬀ’s transport from Philadelphia, PA to Plaintiﬀ’s

residence by Defendant Uber.

14.    Defendant Uber, a transportation and ride-share company, through its dispatcher,

dispatched Defendant Javier, to the Philadelphia location to pick up and transport Plaintiﬀ to

Fairfield Connecticut.

15.    The vehicle operated by Javier was traveling in a northeasterly direction on the New

Jersey Turnpike, having picked up Plaintiﬀ in Philadelphia Pennsylvania, en route to Fairfield

Connecticut.

16.    From the time that Defendant’s driver picked up Plaintiﬀ, Defendant’s driver stared at

Plaintiﬀ through the rear view mirror.

17.    Throughout the trip, Defendant’s driver spoke to Plaintiﬀ in an intrusive and suggestive

manner.

18.    As the trip proceeded, Plaintiﬀ felt intimidated by the driver’s behavior.

19.    The trip from Philadelphia to Plaintiﬀ required Defendant’s driver to drive on interstate

highways and to travel through New Jersey.
            Case 3:21-cv-00835-VAB Document 1 Filed 06/18/21 Page 3 of 8




20.    At the said time and place described above, the agent, servant and/or employee of

Defendant Uber, suddenly and without warning began to drive and behave in a bizarre manner.

21.    The driver began erratically speeding and swerving while continuing to travel on the

New Jersey Turnpike.

22.    After approximately 40 minutes the Defendant driver, Javier, demanded that Plaintiﬀ get

out of the vehicle.

23.    Defendant’s driver became more aggressive and insistent in his questioning of Plaintiﬀ,

and Plaintiﬀ feared for her safety.

24.    Defendant provided no method of contacting it in the event of an emergency or other

incident.

25.    Plaintiﬀ’s attempts to distance herself from Defendant’s driver only agitated him.

26.    Shortly after entering the New Jersey Turnpike, while talking on his cell phone, he told

Defendant that she made him uncomfortable and that he would pull over to the side of the road

and discharge her from his car.

27.    Plaintiﬀ attempted to reason with Defendant’s driver, and told him that dropping her oﬀ

on the side of a major turnpike would endanger her.

28.    Plaintiﬀ requested that he drop her at the next exit and Defendant’s driver consented.

29.    When Defendant’s driver arrived at the next exit, Plaintiﬀ told the toll booth operator

what had occurred and that she needed police assistance.

30.    Upon hearing this, Defendant’s driver sped back onto the New Jersey Turnpike with

Plaintiﬀ locked in the back seat of his car.

31.    At the time that Defendant Javier demanded that Plaintiﬀ leave his vehicle they had not

reached her destination, and in fact were in the travel lanes of the New Jersey Turnpike.

32.    Exiting the vehicle in the manner and at the place demanded by Defendant             Javier

would have endangered Plaintiﬀ and/or could have resulted in death or serious bodily injury.

33.    Between 5-10 miles past that exit, at a deserted point of road, Defendant’s driver pulled

over to the side of the interstate and demanded that Plaintiﬀ exit the vehicle.
            Case 3:21-cv-00835-VAB Document 1 Filed 06/18/21 Page 4 of 8




34.       Plaintiﬀ refused to exit the car under the circumstances as caused by Defendant driver,

Javier.

35.       Defendant’s driver then exited the car, opened the trunk and removed something that

Plaintiﬀ could not identify. Defendant Javier informed Plaintiﬀ that he had a gun prior to him

going into the trunk of his vehicle.

36.       For approximately 40 minutes, Defendant’s driver threatened Plaintiﬀ and ordered her to

exit his car.

37.       Plaintiﬀ required the assistance of her husband, who telephoned a 911 call to the New

Jersey State Police informing them that she was being held against her will by the Uber driver,

Defendant Javier, and that he was threatening to cause her to exit the vehicle on the highway.

Plaintiﬀ had two cellphones that she utilized, one to telephone her husband, and one she used

to contact the New Jersey State Police.

38.       Two New Jersey State Police oﬃcers, in separate vehicles, responded to the scene of

the New Jersey Turnpike near Exit 11. For approximately 35 to 40 minutes Plaintiﬀ was on the

telephone with the New Jersey State Police oﬃcer, who, on speakerphone instructed the

Defendant driver, Javier, not to put her out on the highway. Defendant Javier was also asked

by the State Police oﬃcer to provide the location of his vehicle but he refused to do so.

Defendant Javier did pull over to the roadside between Exits 11 and 12 and waited for the

arrival of the State Police. Only then was Plaintiﬀ able to be extricated from the Defendant

Uber vehicle.


IV.       COUNT ONE:           FALSE IMPRISONMENT

1-38. Paragraphs 1-38 are hereby incorporated by reference and made paragraphs 1-38 of

this Count One.

39.       The conduct of Defendants caused an unlawful restraint of Plaintiﬀ’s physical liberty,

causing her confinement within the boundaries of Defendants’ vehicle for the period of time

and conditions described above.
           Case 3:21-cv-00835-VAB Document 1 Filed 06/18/21 Page 5 of 8




40.       The restraint of Plaintiﬀ’s physical liberty was against her will, in that she did not

consent to the restraint or acquiesce in it willingly.

41.      Defendant acted with the purpose of imposing a confinement or with knowledge that

such confinement would, to a substantial certainty, result from it.

42.      Plaintiﬀ was conscious of the confinement when it occurred and she was harmed by the

confinement.

43.      Plaintiﬀ has been damaged thereby.


V.       COUNT TWO:            ASSAULT

1-38. Paragraphs 1-38 are hereby incorporated by reference and made paragraphs 1-38 of

this Count Two.

39.      The conduct of Defendants, as alleged above, caused Plaintiﬀ to be placed in

imminent apprehension of a harmful or oﬀensive contact with her person.

40.      Plaintiﬀ believed that the actions of Defendants would result in imminent contact

unless prevented by self-defensive action or flight or the intervention of some outside

force.

41.      The conduct of Defendants caused physical impairment of the condition of

Plaintiﬀ's body, physical pain, or illness through emotional shock and distress.

42.      The conduct of Defendants was an oﬀensive contact that would oﬀend a

reasonable sense of personal dignity.

43.      The action described above was done by the Defendants intentionally, wantonly,

or without the exercise of due care.

44.      Plaintiﬀ was damaged thereby.


VI.      COUNT THREE:          INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
            Case 3:21-cv-00835-VAB Document 1 Filed 06/18/21 Page 6 of 8




1-38. Paragraphs 1-38 are hereby incorporated by reference and made paragraphs 1-38 of

this Count Three.

39.    Defendants intended to inflict emotional distress, or knew or should have known

that emotional distress was the likely result of his conduct as described above.

40.    Defendants’ conduct as described was extreme and outrageous.

41.    Defendants’ conduct was the cause of emotional distress experienced by the

Plaintiﬀ.

42.    The emotional distress sustained by the Plaintiﬀ was severe.

43.    Defendants’ conduct exceeded all bounds usually tolerated by decent society,

was so outrageous in character, and so extreme in degree, as to go beyond all possible

bounds of decency, and to be regarded as atrocious, and utterly intolerable in a

civilized community.

44.    Plaintiﬀ has been damaged thereby.


VII.   COUNT FOUR:           NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

1-38. Paragraphs 1-38 are hereby incorporated by reference and made paragraphs 1-38 of

this Count Four.

39.    Defendants engaged in conduct that they should have realized involved an

unreasonable risk of causing emotional distress and that that distress, if it were

caused, might result in illness or bodily injury.

40.    The conduct of Defendants caused emotional distress to the Plaintiﬀ

41.    The distress caused by Defendants was of such a nature as might result in

illness or bodily harm.

42.    Plaintiﬀ has been damaged thereby.
           Case 3:21-cv-00835-VAB Document 1 Filed 06/18/21 Page 7 of 8




VIII.   COUNT FIVE:              VICARIOUS LIABILITY

1-38. Paragraphs 1-38 are hereby incorporated by reference and made paragraphs 1-38 of

this Count Five.

39.     At the time of the transport of Plaintiﬀ on or about June 19, 2019, described above

Xavier was an agent, servant, and/or employee of Defendant Uber and engaged in his oﬃcial

duties with the business of Uber.

40.     Defendant Uber is liable to Plaintiﬀ to the same extent as Defendant Xavier, as he

operated his vehicle connection with his agreement with Uber.

41.     As a direct and proximate result of the conduct of Defendants, Plaintiﬀ sustained

emotional, and physical injury and damages.

42. Plaintiﬀ has been damaged thereby.

VIII.   COUNT SIX:               NEGLIGENT HIRING AND RETENTION

1-38. Paragraphs 1-38 are hereby incorporated by reference and made paragraphs 1-38 of

this Count Six.

39.     Defendant Uber hired Javier, who was, or became unfit or incompetent to perform the work for

which he was hired.

40.     Defendant Uber knew or should have known that Defendant Javier was unfit or incompetent

and that this unfitness or incompetence created a particular risk to others such as Plaintiﬀ.

41.     Defendant Uber’s negligence in hiring/supervising or retaining Defendant Javier         was a

substantial factor in causing Plaintiﬀ’s harm.

42.     Plaintiﬀ has been damaged thereby.

VIII.   COUNT SEVEN:                      BREACH OF IMPLIED CONTRACT

1-38. Paragraphs 1-38 are hereby incorporated by reference and made paragraphs 1-38 of

this Count Six.

39.     Defendant Uber portrays itself as a safe mode of transportation for women.
          Case 3:21-cv-00835-VAB Document 1 Filed 06/18/21 Page 8 of 8




40.    Defendant Uber, by portraying itself as a safe mode of transportation, created an implied

contract and a duty to provide safe, secure, and non-threatening carriage by its drivers including

Defendant Javier.

41.    Defendant Uber breached its implied contract of safe, secure transportation of Plaintiﬀ.

42.    Defendant Uber failed to put in basic security measures that might have prevented the

assault, false imprisonment, and emotionally distressing conduct toward Plaintiﬀ.

43.    Plaintiﬀ has been damaged thereby.



       WHEREFORE, Plaintiﬀ prays for the following relief.

               a.      A trial by jury
               b.      Compensatory damages
               c.      Punitive damages (as to Defendant Uber)
               d.      Such further and equitable relief as the court may deem appropriate.



                                               THE PLAINTIFF

                                               BY:_/s/ Josephine Smalls Miller

                                               Josephine S. Miller, Fed Bar #ct27039

                                               152 Deer Hill Avenue, Suite 302

                                               Danbury, CT. 06810

                                               Tel: (203)512-2795
